Citation Nr: 0925450	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1948 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
the claimed disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
etiologically related to service.

2.  The Veteran's tinnitus is not shown to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess/Hartman v. Nicholson.  In that regard, 
the April 2006 letter fully complied with VCAA notice 
requirements for service connection claims.

The Veteran was afforded a VA examination with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed a June 2006 VA examination and finds it to be 
adequate for rating purposes.  The examiner reviewed the 
claims file, recorded the Veteran's history and current 
complaints, and provided an opinion with supporting rationale 
as to the etiology of the Veteran's hearing loss.  A 
supplemental opinion addressing the issue of tinnitus was 
provided in July 2006, and an additional opinion by a 
different examiner was provided in March 2008.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

The Veteran's service treatment records include an April 1948 
enlistment examination, a May 1951 re-enlistment examination, 
and a November 1952 separation examination.  The Veteran's 
hearing was 15/15 bilaterally on spoken voice and whispered 
voice testing in all three examinations.  No audiometric 
testing was conducted.

Private treatment records dated May 1982 noted decreased 
hearing bilaterally, with hearing loss in the left ear 
greater than in the right ear.  No audiometric results are 
included in the records.

The Veteran underwent private audiometric testing in August 
1984.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
20
25
30
30
50

Decreased hearing for high frequency tones in the left ear 
was noted to be unchanged since 1983.

Additional private treatment records dated March 1987 
indicated high-frequency hearing loss in the left ear, as 
well as psoriasis in both ear canals.

The Veteran underwent a VA examination in June 2006.  The 
examiner reviewed the claims file.  The Veteran described the 
onset of hearing loss as "a long time ago."  He denied any 
pain, drainage, or fullness.  There was a positive history of 
childhood ear infections in both ears.  The Veteran denied 
any vertigo, but did have some imbalance with rapid stance.  
The Veteran described his bilateral tinnitus as constant and 
sounding like a steam pipe.  He stated that he had tinnitus 
"forever."

The Veteran stated that he had been exposed to hunting 
firearms, but denied any other noise exposure prior to 
service.  During service, the Veteran had fire and rescue 
duties with exposure to aircraft on runways and some 
peripheral exposure to artillery as truck driver.  After 
service, the Veteran worked with horses for 2 or 3 years, 
then worked in security for 29 years.  In this capacity, he 
had to qualify with firearms twice a year, and served on a 
rifle team.  The Board notes that the Veteran later stated 
that he was part of pistol team, not a rifle team.  See 
Veteran's Appeal to Board of Veterans' Appeals.  

On physical examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
60
60
LEFT
30
45
65
65
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 60 in the left ear.  
Immittance revealed normal middle ear integrity bilaterally.  
Acoustic reflexes with stimulus to the right ear were within 
normal limits at 500, 1000, and 2000 cycles with negative 
reflex decay.  Reflexes could not be measured due to poor 
acoustic seal wit stimulus to the left ear.  The examiner 
diagnosed the Veteran with symmetric high frequency emphasis 
sensorineural hearing loss downsloping from normal at 250 
cycles through severe at 8000 cycles.  The right ear was 
slightly better than the left at 2000 and 3000 cycles, but 
was otherwise roughly symmetric.

The examiner was unable to render an opinion as to the 
etiology of the Veteran's hearing loss without resorting to 
speculation.  He noted that service records, including the 
Veteran's separation examination, noted whispered voice 
testing as 15/15 bilaterally.  However, he was unable to 
conclude whether current hearing loss or any portion of it 
was sustained in the military or sustained subsequent to the 
military.

The examiner provided a supplemental opinion in July 2006, as 
the previous report did not offer an opinion as to the 
etiology of the Veteran's tinnitus.  The examiner stated that 
tinnitus is more likely than not associated with current 
hearing loss.  However, based on the June 2006 examination, 
the examiner reiterated that he was unable to resolve the 
issue of whether hearing loss was related to service, and 
could therefore not render an opinion as to the etiology of 
tinnitus without resorting to speculation.

In his Appeal to the Board of Veterans' Appeals, the Veteran 
recounted the opinion of the VA examiner and stated, "It 
appears from this statement that equal weight is given to 
both possibilities and therefore it is as likely as not that 
the hearing loss and tinnitus resulted from noise exposure in 
the military."  However, a speculative opinion is not 
positive evidence of a nexus.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish a medical nexus to service).

Nevertheless, another opinion was obtained in January 2008.  
A different examiner was tasked with providing the opinion 
based only on review of the claims file.  The examiner opined 
that hearing loss was less likely than not a result of noise 
exposure during service.  His rationale was that there was no 
evidence to indicate any hearing loss prior to 1982.  In the 
1980's, hearing in the right ear was found to be normal.  
Furthermore, it appeared that most of the Veteran's hearing 
loss occurred between 1982 and the present, and there was no 
mention of tinnitus in 1982.  There was no documentation to 
show that hearing loss occurred immediately after service.

The Veteran submitted his own statements and statements from 
family in support of his claim.  In a May 2006 statement, the 
Veteran described his service, including noise exposure to 
aircraft, plane crashes, and artillery fire.  He recounted 
one instance where he had to wait overnight at a location in 
close proximity to non-stop artillery fire.  He believed this 
to be the cause of the major portion of his hearing problems.  
He also stated that he was raised in a family of 14 children, 
and that neither his parents nor any of his siblings have had 
difficulties with either hearing loss or tinnitus.  The 
Veteran's sister, K.M.G., stated she and her family have been 
aware of the Veteran's hearing difficulties for many years, 
usually described as a "ringing in the ear" complaint.  The 
Veteran's daughter, C.R.H., stated that she was born in 1953 
and that for as long as she could remember, the Veteran has 
had ringing in his ears.  She also recalled him having 
difficulty hearing since her childhood.  She concluded by 
stating that his gradual hearing loss over the last 50 years 
or so certainly points back to his time in service.

A veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous." Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation." Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues here do not involve a simple diagnosis and 
assessment of etiology.  See Jandreau; see also Woehlaert.  
The Veteran and his family members are not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disabilities.  See Barr.  Thus, their lay 
assertions are not competent or sufficient in this regard.

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the June 2006 puretone audiometry 
test and the Maryland CNC test.  The Veteran also has a 
current diagnosis of tinnitus.  However, a nexus between the 
Veteran's current diagnoses and noise exposure in service has 
not been established.  The examiner who conducted the June 
2006 examination and rendered the supplemental July 2006 
opinion found that tinnitus was more likely than not related 
to hearing loss, but was unable to establish etiology for 
hearing loss without resorting to speculation.  As noted 
above, this is not positive evidence of a nexus.  See Bloom.  
Furthermore, the March 2008 opinion concluded that hearing 
loss was less likely than not related to service.


C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


